IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

EDDIE L. BUSH,
Plaintiff,
Vv. Civil Action No. 1:18-cv-615

MAG DS CORP.,

Defendant.

ee ee oe ee oe

MEMORANDUM OPINION

THIS MATTER comes before the Court on Defendant’s Motion for

Summary Judgment pursuant to Fed. R. Civ. P. 56.

Plaintiff Eddie Bush is an African-American male employed
with Defendant MAG DS Corp., an aerospace government contractor.
Plaintiff was hired by Defendant in 2016, to work full-time as
an Airborne Systems Operator/Program Mission Equipment
Technician (“PME Technician”) on a specific contract project.
Plaintiff’s job requires him to travel to Afghanistan for three
months at a time, to perform maintenance on army planes. In
March 2017, prior to a three-month trip, Plaintiff inquired
about a chance to move up at work. He was informed by his white
manager that no positions would be available in the near future.

However, when Plaintiff returned to the United States, he
learned that Defendant had promoted a white employee, Brandon
Treat, to the position of Lead Technician 2M. The position was
not advertised in Defendant’s internal network, and Plaintiff
was not given a chance to apply. At that time Mr. Treat did not
have a Class III Flight Physical—certification that an aviation
medical examiner found him fit for aircraft service. Mr. Treat
subsequently initiated the process for the examination.
Plaintiff obtained and maintained a Class III Flight Physical
certification during his employment.

After his next leave, in September 2017, Plaintiff violated
Defendant’s reimbursement policy for travel-related expenses. It
was discovered later that this error was due to the poor
dissemination of the policy. Defendant admitted this fact and
that Defendant ultimately reimbursed Plaintiff for his travel.

On December 8, 2017, Plaintiff filed a charge with the
Equal Employment Opportunity Commission (“EEOC”) regarding the
promotion of Mr. Treat. On February 17, 2018, Plaintiff received
a Written Performance Notice from his white Deputy Program
Manager, admonishing him for violating the travel policy on his
September 2017 leave. Later in February 2018, Plaintiff filed a
second EEOC charge and received a Right to Sue Letter on
February 22, 2018.

Plaintiff filed a Complaint on May 23, 2019, alleging

Title VII violations of retaliation and discriminatory failure

2
to promote. The failure to promote claim was based on two
instances: first, Mr. Treat’s promotion to Lead Technician 2M in
June 2017 and second, his later promotion to a supervisory
position in January 2018. On August 27, 2018, Defendant moved to
dismiss the Complaint, in part for failure to exhaust
administrative remedies for the claim based on the January 2018
promotion. With leave, Plaintiff filed an Amended Complaint on
September 18, 2019, dropping the claims for retaliation and
discrimination based on the second alleged promotion. Discovery
is now closed and Defendant’s case is ripe for summary judgment.
Under Federal Rule of Civil Procedure 56, summary judgment
is appropriate when there is no genuine issue of material fact
and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

 

317, 322 (1986). When reviewing a motion for summary judgment,
the court must view the evidence in the light most favorable to

the non-moving party. Dennis v. Columbia Colleton Med. Ctr.,

 

Inc., 290 F.3d 639, 644-45 (4th Cir. 2002). The court may enter
summary judgment when a party “fails to make a showing

sufficient to establish the existence of an element essential to
that party’s case, and on which that party will bear the burden

of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

 

(1986). The “mere existence of a scintilla of evidence in

support of the [nonmovant’s] position will be insufficient” to
find an issue of material fact. Anderson v. Liberty Lobby, Inc.,

 

477 U.S. 242, 252 (1986).

A plaintiff alleging discrimination may prove his case by
using either (1) direct or circumstantial evidence of
discrimination, or (2) the burden-shifting approach under the

McDonnell Douglas “pretext” framework. See McDonnell Douglas

 

Corp. v. Green, 411 U.S. 792, 802-05 (1973); see also Holland v.

 

Wash. Homes, Inc., 487 F.3d 208, 214 (4th Cir. 2007). Plaintiff

 

presents no direct evidence of discrimination, and so the
parties proceed under the McDonnell Douglas approach.

Under the McDonnell Douglas “pretext” framework, a
plaintiff must first establish a prima facie case of unlawful
discrimination or prove a set of facts allowing a fact-finder to
conclude that, more likely than not, the adverse employment

action was the product of discrimination. See McDonnell Douglas,

 

411 U.S. at 802; see also Texas Dep’t of Community Affairs v.

 

Burdine, 450 U.S. 248, 252-53 (1981). If he succeeds, the burden
of production shifts to the defendant to articulate a
legitimate, non-discriminatory reason for its adverse employment

decision. Mereish v. Walker, 359 F.3d 330, 334 (4th Cir. 2004).

 

If the defendant is successful, the plaintiff must show that the
articulated reason is pretext for discrimination. Id. at 430-31.
Plaintiff claims race discrimination based on two facts:

the promotion of Mr. Treat and the February 2018 Written
Performance Notice. However, Plaintiff fails to demonstrate a
prima facie case in either instance. A prima facie case of
discriminatory failure to promote under Title VII requires a
plaintiff to prove that: (1) he is a member of a protected
group, (2) he applied for the position in question, (3) he was
qualified for the position, and (4) he was rejected for the
position under circumstances giving rise to an inference of
unlawful discrimination. Carter v. Ball, 33 F.3d 450, 458 (4th
Cir. 1994).

Here, Plaintiff cannot establish the second element of the
prima facie case. Because Plaintiff’s Amended Complaint moved
forward on the first of two promotions alleged in his original
Complaint, the Court will consider only that June 2017
promotion. The alleged June 2017 promotion moved Mr. Treat from
PME Technician to Lead Technician 2M. Both Mr. Treat and
Plaintiff received this position: Mr. Treat effective on June 1,
2017 and Plaintiff roughly two weeks later, effective on June
16, 2018. The parties contest whether this adjustment was a true
promotion or merely a title change. According to Defendant, the
title merely indicated a raise in salary as a reward for hard
work and initiative. Defendant asserts that under the government
contract, the two titles were treated the same and considered in
the same labor category. Regardless whether the position was an

actual promotion, however, Plaintiff never applied to be Lead
Technician 2M. As an essential element to a prima facie case,
this fact is dispositive of Plaintiff’s claim for discrimination
based on failure to promote. Not only did Plaintiff not apply
for the position, he received the same role two weeks after Mr.
Treat. For these reasons, Plaintiff has not established a claim
for discrimination based on a failure to promote.

Plaintiff similarly fails to prove the necessary elements
for a discrimination claim based on the February 2018 Written
Performance Notice. Plaintiff alleges that he received written
reprimand for violating the company expense reports policy
because he is African-American and that Caucasian employees were
not reprimanded for intentionally violating the policy. A prima
facie case of race discrimination based on discriminatory policy
enforcement requires a Plaintiff to demonstrate: (1) membership
in a protected class, (2) satisfactory job performance, (3)
adverse employment action, and (4) different treatment from
Similarly situated employees outside the protected class.

Sanders v. Tikras Tech. Sols. Corp., 735 F. App’x 228, 230 (4th

 

Cir. 2018).

Plaintiff’s claim fails to meet elements three and four of
the prima facie case. First, Plaintiff fails to establish that
he suffered an adverse employment action as required under Title

VII. James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375-76

 

(4th Cir. 2004). An adverse employment action is a

6
“discriminatory act which adversely affect[s] the terms,
conditions, or benefits of the plaintiff’s employment.” Id. at
375 {citation omitted). A written warning does not constitute an
adverse employment action because it does not affect the terms,

conditions, or benefits of employment. Thompson v. Potomac Elec.

 

Power Co., 312 F.3d 645, 651-52 (4th Cir. 2002). The Written
Performance Notice Plaintiff received stated that Plaintiff had
not followed protocol for travel reimbursement and that, if he
failed to do so in the future, further disciplinary action would
occur. Plaintiff’s employment terms and conditions were not
altered. Therefore, the Written Performance Notice does not
constitute an adverse employment action for Title VII purposes.
Consequently, Plaintiff fails to meet a necessary element of his
prima facie case.

Second, Plaintiff cannot demonstrate that other similarly
situated employees outside the protected class were treated
differently. Rather, Defendant has proffered evidence that at
least two other Caucasian employees received similar written
performance notices for the same conduct. And Plaintiff does not
contest these facts. Thus, Plaintiff fails to meet the fourth
element of his prima facie case for discriminatory policy
enforcement.

Alternatively, even if Plaintiff successfully established a

prima facie case for discrimination, Defendant’s legitimate,
nondiscriminatory reason for selecting another employee
satisfies the burden of production in the McDonnell Douglas
framework. This shifts the burden back to Plaintiff to prove
that Defendant’s proffered reason was mere pretext for
discrimination. Defendant has articulated a legitimate reason
for selecting Mr. Treat before Plaintiff: the hiring officials
believed Mr. Treat to be more qualified for the role. In
objection, the only evidence Plaintiff offers are his own
statements that he was more qualified than Mr. Treat and that
Mr. Treat was ineligible for the position because he lacked a
Class III Flight Physical. However, Plaintiff’s self-serving
assessment of his own credentials versus those of another
employee’s are not enough to carry his burden of establishing

pretext. See Evans v. Technologies Applications & Service Co.,

 

80 F.3d 954, 959, 960 (4th Cir. 1996). Rather, when evaluating
whether the evidence establishes pretext, a court must “assess
relative job qualifications based on the criteria” established
by the employer for the position in question. Heiko v. Colombo

Savings Bank, F.S.B., 434 F.3d 249, 259 (4th Cir. 2006). And the

 

employer’s decision in such matters is given substantial

deference. See Anderson v. Westinghouse Savannah River Co., 406

 

F.3d 248, 272 (4th Cir. 2005); see also DeJarnette v. Corning,

 

Inc., 133 F.3d 293, 299 (4th Cir. 1998). The only hiring

officials involved agreed that Mr. Treat was better qualified
for the Lead Technician 2M role. The position required
administrative and operational talent, and Mr. Treat was found
to be a fit based on his attention to detail and experience
overseeing procedures.

Plaintiff’s further assertion that Mr. Treat was
unqualified because he lacked a Class III Flight Physical is
unsupported. Pretext may be inferred in limited circumstances,
such as from a showing that a plaintiff was substantially more
qualified than the candidate selected from outside the protected

class. Ham v. Wash. Suburban Sanitary Comm’n, 158 Fed. Appx.

 

457, 464 (4th Cir. 2005); see also Mayo v. Smith, No. 1:15-cv-

 

00299, 2016 U.S. Dist. LEXIS 65172, at *17-20 (E.D. Va. May 16,
2016). A court does not evaluate an employer’s promotion
decision based on the employee’s own criteria for judging
qualifications. Anderson, 406 F.3d at 272. The employee must
compete based on the qualifications established by the employer.

Id.; see Jiminez v. Mary Washington Coll., 57 F.3d 369, 383 (4th

 

Cir. 1995). In this case, Defendant required that, at the time
of hiring, an employee be willing to obtain the flight physical.
Mr. Treat was willing and initiated the process. Plaintiff
argues the flight physical was required at time of hiring, under
Federal Aviation Administration regulations. Yet, he fails to
establish that the regulations apply to the contract upon which

the parties were working, to the specific subcontract under
which Defendant performed, or to technician roles such as those
held by Plaintiff and Mr. Treat. Plaintiff’s attempt to
establish further qualifications for the role are insufficient
to establish pretext.

Plaintiff’s further attempts to show pretext are
insufficient and unsupported by evidence. For example, Plaintiff
argues that the process in which the promotions were awarded
evidences improper intent and discrimination. He claims that he
was lied to about position availability when he inquired in
March 2017 and was not given the opportunity to apply. But
later, Plaintiff admits that he was not aware if any positions
were available at that time. And even if true, these facts have
no bearing on the hiring manager’s decision selecting Mr. Treat
prior to Plaintiff.

Plaintiff also claims that Defendant consistently denied
promotions and career advancement opportunities to minority
employees. But Plaintiff cannot demonstrate that those employees
applied for promotions and does not allege any other contextual
facts to support an inference of discrimination or sufficient
connection to Plaintiff in order to establish pretext. These
claims are, therefore, conclusory. Plaintiff has not proffered
evidence sufficient to establish pretext for discrimination in
the hiring process. Consequently, Plaintiff’s claim for

discrimination fails.

10
For the forgoing reasons, this Court finds that Defendant is

entitled to summary judgment. An appropriate order shall issue.

*

22

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
January j{#%, 2020

11
